UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6892


DANIEL JOSEPH BOONE,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:10-cv-00090)


Submitted:   September 30, 2010           Decided:   October 12, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Joseph Boone, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Daniel      J.   Boone,      a    federal     prisoner,     appeals    the

district     court’s    order     accepting        the   recommendation     of    the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition.                 We have reviewed the record

and find no reversible error.                   Accordingly, we affirm for the

reasons stated by the district court.                    Boone v. United States,

No. 5:10-cv-00090 (S.D.W. Va. May 19, 2010).                       We dispense with

oral   argument     because      the    facts      and   legal     contentions    are

adequately    presented     in    the       materials     before    the   court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2